DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1. (Currently Amended) A device for adjusting a position of impellers within a bowl assembly of a pump, the device comprising: a spacer coupling, wherein a first end of the spacer coupling is connected to a drive hub and a second end of the spacer coupling is connected to a driven hub, and the spacer coupling is configured to be adjusted at any angle; and an adjuster at the second end of the spacer coupling, wherein the adjuster excludes a fastener passing through the adjuster and includes an radially spaced from the driven hub so that the adjuster sleeve can rotate around a driven shaft, the adjuster sleeve threadedly mates and engages with an externally threaded first end of the driven shaft when the adjuster sleeve is rotated, and the rotation of the adjuster sleeve adjusts a position of the driven shaft with respect to the driven hub and thereby adjusts a position of an impeller attached to a second end of the driven shaft with respect to a stationary bowl assembly of the pump.
Claim 10. (Currently Amended) A pump system for adjusting a position of impellers within a bowl assembly of a pump, the system comprising: a driver; a drive shaft, wherein the drive shaft is rotationally driven by the driver; a drive hub, wherein the drive hub is connected to the drive shaft; a spacer coupling, wherein a first end of the spacer coupling is connected to the drive hub and a second end of the spacer coupling is connected to the driven hub, and the spacer coupling is configured to be adjusted at any angle; a driven shaft, wherein the driven shaft is connected to the driven hub at a key proximate to a first end of the driven shaft; a column, wherein the driven shaft extends through the column; an impeller, wherein the impeller is attached to a second end of the driven shaft; a bowl assembly, wherein the bowl assembly is connected to the column; an adjuster at the second end of the spacer coupling, wherein 3S/N 16/191,016 the adjuster excludes a fastener passing through the adjuster and includes an adjuster sleeve, the adjuster sleeve is a cylindrical sleeve with an internal side and an external side, the adjuster sleeve is threaded on the internal side, the adjuster sleeve is maintained at a radially spaced from the driven hub so that the adjuster sleeve can rotate around the driven shaft, and the adjuster sleeve threadedly mates and engages with an externally threaded first end of the driven shaft when the adjuster sleeve is rotated, the rotation of the adjuster sleeve adjusts a position of the driven shaft with respect to the driven hub and thereby adjusts a position of an impeller attached to a second end of the driven shaft with respect to the stationary bowl assembly of the pump.
15. (Currently Amended) A method to adjust a position of an impeller of a pump, the method comprising: threadedly mating and engaging an internally threaded cylindrical adjuster sleeve with an externally threaded first end of a driven shaft of a pump; and 4S/N 16/191,016 rotating the internally threaded cylindrical adjuster sleeve around the externally threaded first end of the driven shaft of the pump, wherein rotating the adjuster sleeve results in the threaded first end of the driven shaft screwing into or out of the internally threaded cylindrical adjuster sleeve, the adjuster sleeve is maintained at a fixed location within a cavity defined by internal walls of a driven hub, the adjuster sleeve is radially spaced from the driven hub so that the adjuster sleeve can rotate around the driven shaft, the adjuster sleeve is arranged to affect an adjustment of any linear distance within a length of the adjuster sleeve within a tolerance of about +/- 0.002 inches; and rotating the adjuster sleeve adjusts a position of the driven shaft with respect to the driven hub, and thereby adjusts a position of an impeller attached to a second end of the driven shaft with respect to a stationary bowl assembly of the pump.
Authorization for this examiner’s amendment was given in an interview with Carl Turk on 5/25/2021.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The cavity in the driven hub that maintains the adjustor sleeve is considered allowable subject matter. The prior art teaches the adjustor sleeve being contained between the spacer and driven hub. It does not teach the sleeve being inside and held in a fixed location by the driven hub.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159.  The examiner can normally be reached on 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.M./Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747